EXHIBIT 99.1 FOR IMMEDIATE RELEASE CONTACTS: Cutera, Inc. Ron Santilli Chief Financial Officer 415-657-5500 Investor Relations John Mills Integrated Corporate Relations, Inc. 310-954-1105 john.mills@icrinc.com Cutera Reports Fourth Quarter 2012 Results Strong Revenue Growth Returns Company to Profitability BRISBANE, Calif., February 11, 2013 ─ Cutera, Inc. (NASDAQ: CUTR), a leading provider of laser and other energy-based aesthetic systems for practitioners worldwide, today reported financial results for the fourth quarter ended December 31, 2012. Key financial highlights for the fourth quarter of 2012 were as follows: · Revenue grew 22% to $22.5 million, compared to Q4’11, and was driven primarily by truSculpt and ExcelV products. · Gross margin improved sequentially from 55% in Q3’12 to 57% in Q4’12. · Company returned to profitability and generated net income of $1.1 million, or $0.08 per diluted share, which included $1.2 million of non-cash stock-based compensation, amortization of intangibles, and depreciation. · Cash and marketable securities increased $4.4 million in the quarter, to $85.6 million. Kevin Connors, President and CEO of Cutera, stated, “I am pleased with the seventh consecutive quarter of revenue growth in excess of 22%, compared to the same period in the prior year, which resulted in improved gross margin, profit, and significant cash generation. This strong performance reflects the result of various initiatives that our management team implemented during the past few years and positions us to continue our revenue and profit growth in 2013.” “We experienced growth in most of our major geographical regions.In the fourth quarter of 2012, our domestic revenue increased by 36% and our international revenue expanded by 12%, when compared to the fourth quarter of 2011.We are pleased with the early customer response of our truSculpt product and look forward to continued revenue growth from this product as we are very early in penetrating the body contouring market.Further, we continued to experience growing demand for our premier vascular system, Excel V, and strong revenue contributions from our flagship multi-application Xeo platform and GenesisPlus product used for the treatment of onychomycosis (or toe nail fungus).” Mr. Connors concluded, “We believe the market outlook for the aesthetic laser and other energy-based equipment continues to expand and we are well positioned to capitalize on the improving market and to take advantage of our business model. We remain focused on many initiatives in order to continue delivering revenue growth, improved gross and operating margins, and cash generation in 2013 and beyond.” Conference Call The conference call to discuss these results is scheduled to begin at 2:00 p.m. PT (5:00 p.m. ET) on February 11, 2013. Participating in the call will be Kevin Connors, President and Chief Executive Officer, and Ron Santilli, Executive Vice President and Chief Financial Officer. The call will be broadcast live over the Internet hosted at the Investor Relations section of Cutera's website at www.cutera.com, and will be archived online within one hour of its completion through 8:59 p.m. PT (11:59 p.m. ET) on February 25, 2013. In addition, you may call 877-407-3982 to listen to the live broadcast. About Cutera, Inc. Brisbane, California-based Cutera is a leading provider of laser and other energy-based aesthetic systems for practitioners worldwide. Since 1998, Cutera has been developing innovative, easy-to-use products that enable physicians and other qualified practitioners to offer safe and effective aesthetic treatments to their patients. For more information, call 1-888-4CUTERA or visit www.cutera.com. This press release contains forward-looking statements within the meaning of the U.S. Private Securities Litigation Reform Act of 1995. Specifically, statements concerning Cutera's ability to leverage its business model, increase revenue, generate additional cash, maintain profitability, develop and commercialize existing and new products and applications, experience market adoption for its products, realize benefits from additional investment, continue to penetrate the body contouring market, and statements regarding long-term prospects and opportunities as well as the timing and expected benefits of initiatives undertaken by management are forward-looking statements within the meaning of the Safe Harbor. Forward-looking statements are based on management's current, preliminary expectations and are subject to risks and uncertainties, which may cause Cutera's actual results to differ materially from the statements contained herein. Potential risks and uncertainties that could affect Cutera's business and cause its financial results to differ materially from those contained in the forward-looking statements include those related to the Company’s efforts to improve sales productivity, revenue growth and profitability improvement through the leverage of its operating expenses; the Company’s ability to successfully develop and launch new products and applications and market them to both its installed base and new customers; the length of the sales cycle process; unforeseen events and circumstances relating to the Company’s operations; government regulatory actions; and those other factors described in the section entitled, “Risk Factors”in its most recent Form 10-Q as filed with the Securities and Exchange Commission on November 5, 2012. Undue reliance should not be placed on forward-looking statements, which speak only as of the date they are made. Cutera undertakes no obligation to update publicly any forward-looking statements to reflect new information, events or circumstances after the date they were made, or to reflect the occurrence of unanticipated events. Cutera's financial performance for the fourth quarter ended December 31, 2012, as discussed in this release, is preliminary and unaudited, and subject to adjustment. CUTERA, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) (unaudited) December 31, September 30, December 31, Assets Current assets: Cash and cash equivalents $ $ $ Marketable investments Accounts receivable, net Inventories Deferred tax asset 40 49 55 Other current assets and prepaid expenses Total current assets Property and equipment, net Long-term investments - Deferred tax asset, net of current portion Intangibles, net Goodwill - Other long-term assets Total assets $ $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ $ Accrued liabilities Deferred revenue Total current liabilities Deferred rent Deferred revenue, net of current portion Income tax liability Total liabilities Stockholders’ equity: Common stock 14 14 14 Additional paid-in capital Accumulated deficit ) ) ) Accumulated other comprehensive income (loss) 81 ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ $ CUTERA, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (unaudited) Three Months Ended December 31, September 30, December 31, Net revenue $ $ $ Cost of revenue Gross profit Operating expenses: Sales and marketing Research and development General and administrative Total operating expenses Income (loss) from operations ) ) Interest and other income, net Income (loss) before income taxes ) ) Provision (benefit)for income taxes 96 ) 93 Net income (loss) $ $ ) $ ) Net income (loss) per share: Basic $ $ ) $ ) Diluted $ $ ) $ ) Weighted-average number of shares used in per share calculations: Basic Diluted CUTERA, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Three Months Ended December 31, September 30, December 31, Cash flows from operating activities: Net income (loss) $ $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock-based compensation Tax benefit from stock-based compensation 6 - 8 Excess tax benefit related to stock-based compensation (6
